DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II: Claims 26, 29-32, and 44-47 in the reply filed on March 23, 2021 is acknowledged.  The traversal is on the ground(s) that all claims include the limitations of Claim 1 and alleges that the Office has not established that every element of the claimed cartridge of Claim 1 is present within Klopfenstein.  Applicant contends that Claims 4-5, 22, and 24 of the international application satisfies Novelty, Inventive Step, and Industrial Applicability in the Written Opinion of the International Searching Authority mailed on April 24, 2017 and alleges that Klopfenstein fails to teach the limitations of Claim 1 of the cartridge emptying device comprising a compressed air connection for connecting to a compressed air source and a compressed air line which extends from the compressed air connection to a compressed air outlet and the compressed air outlet protruding wherein the cartridge emptying device is configured such that the beverage substance is pushed out of the reservoir into the mixing chamber by the compressed air, the cartridge receptacle comprising a spike guide piercing spike mounted in a displaceable manner within the spike guide, the piercing spike being displaceable between a retracted position in which the piercing spike is away from the sealing element and an extended position in which .  This is not found persuasive because in view of the rejections provided below.  Applicant has not distinctly and specifically pointed out the supposed missing limitations of the combination of prior art presented below.  Furthermore, lack of unity is evident a posterior based on the rejections over the prior art in the present Office action.  Additionally, the examiner may adopt any portion or all of the report on patentability of the IPEA or ISA upon consideration in the national stage so long as it is consistent with US practice (MPEP § 1893.03(e).II.).  The examiner does not necessarily need to adhere to all of the findings of the international report when examining under US practice.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 7, 23-25, and 37-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
An action on the merits of elected Claims 26, 29-32, and 44-47 is provided below.

Information Disclosure Statement
The information disclosure statement filed April 22, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 45 recites the limitations “the mixing chamber,” “the sealing element,” and “the piercing spike.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 46 recites the limitation “the compressed air connection” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation “preferably” in line 3.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 47 recites the limitation “the retracted position” and “the extended position” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 47 recites the limitation “a cartridge system” in line 3.  It is unclear if this refers to “A cartridge system” recited in Claim 26, line 1 or to an entirely different cartridge system.  For purposes of examination Examiner interprets the claim to refer to the same cartridge system.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. US 2009/0145926 (cited on Information Disclosure Statement filed March 4, 2020).
Regarding Claim 26, Klopfenstein et al. discloses a cartridge system capable of producing a beverage wherein the cartridge system is insertable into a beverage preparation machine (base station 5) (‘926, Paragraph [0092]).  The cartridge system has a cartridge (container 4) comprising a reservoir filled with a beverage substance (food liquid) and a cartridge receptacle (device 3) connected to the cartridge (container 4) (‘926, FIGS. 1-2) (‘926, Paragraph [0067]).
Regarding Claim 29, Klopfenstein et al. discloses the cartridge receptacle (device 3) including a fluid feed (diluent intake 71) wherein the fluid feed (diluent intake 71) is supplied with fluid which is cooled by a refrigeration unit wherein the refrigeration unit is part of the beverage preparation machine (base station) (‘926, Paragraphs [0075] and [0095]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. US 2009/0145926 (cited on Information Disclosure Statement filed March 4, 2020) as applied to claim 29 above in view of Studor et al. US 2012/0156337.
Regarding Claim 30, Klopfenstein et al. is silent regarding the refrigeration unit comprising a compressor cooling unit.
Studor et al. discloses a refrigeration system including compressors for cooling (‘337, Paragraph [0134]).
Both Klopfenstein et al. and Studor et al. are directed towards the same field of endeavor of cartridge systems comprising a refrigeration unit.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the refrigeration system of Klopfenstein et al. and utilize a compressor cooling unit with the refrigeration unit since Studor et al. teaches that it was known and conventional to use compressor cooling units with a refrigeration unit.
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. US 2009/0145926 (cited on Information Disclosure Statement filed March 4, 2020) as applied to claim 26 above in view of Van de Sluis et al. US 2017/0354169 and Mackey et al. US 2016/0109175.
Regarding Claims 31-32, Klopfenstein et al. is silent regarding the fluid feed being supplied with fluid to which carbonic acid is added by a carbonator wherein the carbonator is part of the beverage preparation machine and wherein the carbonator has a receptacle for a CO2 cartridge and a feeding device for adding CO2 from the CO2 cartridge to the fluid.
Van de Sluis et al. discloses a cartridge system comprising the fluid feed being supplied with fluid to which carbonic acid is added by a carbonator (carbonator 51) wherein the carbonator (carbonator 51) is part of the beverage preparation machine (‘169, Paragraphs [0140] and [0162]-[0164]).  Mackey et al. discloses a cartridge system comprising a receptacle for a CO2 cartridge (‘175, Paragraph [0007]).
Klopfenstein et al., Van De Sluis et al., and Mackey et al. are directed towards the same field of endeavor of cartridge systems.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cartridge system of 2 cartridge since Mackey et al. teaches that it was known to incorporate carbon sources into a receptacle for a CO2 cartridge.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. US 2009/0145926 (cited on Information Disclosure Statement filed March 4, 2020) as applied to claim 26 in view of Fritz et al. US 2014/0345472 (cited on Information Disclosure Statement filed March 23, 2021).
Regarding Claim 44, Klopfenstein et al. discloses the cartridge receptacle (device 3) being releasbly connectable to the cartridge (container 4) (via detachable connecting means) (‘926, Paragraph [0069]).
Klopfenstein et al. is silent regarding the connection means being a latching connection.
Fritz et al. discloses a cartridge receptacle (cartridge receptacle 7) capable of being used to produce a beverage by means of a cartridge (beverage cartridge 18) which comprises a reservoir filled with a beverage substance wherein the cartridge receptacle (cartridge receptacle 7) having a latching connection means (catch hooks 12) (‘472, FIG. 3) (‘472, Paragraphs [0011] and [0030]-[0031]).
Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. US 2009/0145926 (cited on Information Disclosure Statement filed March 4, 2020) as applied to claim 26 in view of Smith et al. US 2015/0201790.
Regarding Claim 45, Klopfenstein et al. discloses at least one lateral channel for conveying the beverage substance in a direction of a mixing chamber (mixing chamber 80) when a sealing element has been pierced has been introduced into an outer wall of a piercing spike (‘926, FIG. 7) (‘926, Paragraph [0078]).
Klopfenstein et al. is silent regarding a sealing element being pierced into an outer wall of a piercing spike.
Smith et al. discloses a cartridge system comprising a beverage machine comprising a piercing spike that pierces a sealing element (lid 38) of a cartridge (‘790, FIG. 8) (‘790, Paragraph [0058]). 
Both Klopfenstein et al. and Smith et al. are directed towards the same field of endeavor of beverage cartridge systems.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cartridge system of Klopfenstein et al. and incorporate a beverage machine that comprises a piercing spike that pierces a sealing element of a cartridge since Smith et al. teaches that it was known and conventional to incorporate a piercing spike that pierces a sealing element of a cartridge.
Regarding Claim 46, Klopfenstein et al. discloses a compressed air connection formed on a side of the piercing spike (via tubular connecting portion 30) (‘926, Paragraphs [0042], [0070], [0072]).
Regarding Claim 47, Smith et al. discloses the piercing spike being transferred from the retracted position into the extended position by a release element of the beverage preparation machine when a cartridge system is inserted into the beverage preparation machine (‘926, Paragraphs [0066] and [0068]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 29-32, and 44-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 18-22 of copending Application No. 16/767,439 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 18-22 of the copending ‘439 application also reads on Claims 26, 29-32, and 44-47 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 26, 29-32, and 44-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 26-34 of copending Application No. 16/069,627 (reference application). Although the claims at issue are not art that reads on Claims 26-34 of the copending ‘627 application also reads on Claims 26, 29-32, and 44-47 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 26, 29-32, and 44-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 18-22 of copending Application No. 16/767,439 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 18-22 of the copending ‘439 application also reads on Claims 26, 29-32, and 44-47 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 26, 29-32, and 44-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 31-40 of copending Application No. 16/069,766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 31-40 of the copending ‘766 application also reads on Claims 26, 29-32, and 44-47 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 26, 29-32, and 44-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 9 and 19-28 of 16/069,732 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 9 and 19-28 of the copending ‘732 application also reads on Claims 26, 29-32, and 44-47 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 26, 29-32, and 44-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 16-18, 20-21, 23-35, and 51-52 of copending Application No. 16/069,817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 16-18, 20-21, 23-25, and 51-52 of the copending ‘817 application also reads on Claims 26, 29-32, and 44-47 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 26, 29-32, and 44-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 53-60 of copending Application No. 16/369,946 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 53-60 of the copending ‘946 application also reads on Claims 26, 29-32, and 44-47 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 26, 29-32, and 44-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 26, 29-32, and 44-50 of copending Application No. 16/390,105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 26, 29-32, and 44-50 of the copending ‘105 application also reads on Claims 26, 29-32, and 44-47 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 26, 29-32, and 44-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 26 and 29-32 of copending Application No. 16/390,726 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 26 and 29-32 of the copending ‘726 application also reads on Claims 26, 29-32, and 44-47 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792